 CAMPUS HOUSEKEEPING. INC.Campus Housekeeping, Inc. and Local 32B-32J,Service Employees International Union, AFL-CIO and Local 796 Amalgamated WorkersUnion of America, Party to the ContractLocal 796 Amalgamated Workers Union of Americaand Local 32B-32J, Service Employees Interna-tional Union, AFL-CIO and Campus House-keeping, Inc., Party to the Contract. Cases 29-CA-7358 and 29-CB-3896September 29, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn July 7, 1980, Administrative Law JudgeJames F. Morton issued the attached Decision inthis proceeding. Thereafter, Respondent CampusHousekeeping, Inc., filed exceptions and a support-ing brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that Respondent Campus House-keeping, Inc., Staten Island, New York, its officers,agents, successors, and assigns, and RespondentLocal 796 Amalgamated Workers Union of Amer-ica, its officers, agents, and representatives, shalltake the action set forth in the said recommendedOrder, except that the attached notices are substi-tuted for those of the Administrative Law Judge.i Respondent Campus Housekeeping. Inc., has excepted to certaincredibility findings made by the Administrative Law Judge. It is theBoard's established policy not to overrule an administrative law judge'sresolutions with respect to credibility unless the clear preponderance ofall or the relevant evidence convinces us that the resolutions are incor-rect. Standard Dry Wall Products. Inc., 91 NLRB 544 (150). enfd 188F.2d 362 (3d Cir. 1951) We have carefully examined the record and findno basis for reversing his findings252 NLRB No. 72APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT recognize Local 796 Amalga-mated Workers Union of America, or any suc-cessor thereto, as the exclusive representativeof our cleaning service employees employed atthe campus of Wagner College for dealingwith us with respect to rates of pay, wages,hours of employment, or other terms and con-ditions of employment, unless and until Local796 shall be certified by the Board afterhaving demonstrated its exclusive majorityrepresentative status pursuant to a Board-con-ducted election among our employees in theappropriate unit.WE WILL NOT give effect to our collective-bargaining agreement of June 14, 1979, withLocal 796, to any extension, renewal, modifi-cation, or supplement thereof, or any supersed-ing collective-bargaining agreement withLocal 796; we are not required, however, tovary those wages, hours, seniority, or othersubstantive terms of employment establishedunder such agreement.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerc: our employ-ees in the exercise of their rights guaranteed inSection 7 of the Act.WE WILL jointly and severally with Local796 reimburse you for moneys deducted sinceJuly 1, 1979, from your earnings for initiationfees, dues, assessments, or other obligations ofmembership in Local 796, with interest.CAMPUS HOUSEKEEPING, INC.APPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT enforce or give effect to ourcollective-bargaining agreement of June 14,1979, with Campus Housekeeping, Inc., or toany extension, renewal, modification, or sup-plement thereof or any superseding collective-bargaining agreement with Campus House-keeping unless and until we shall have beencertified by the Board after having demon-strated our exclusive majority representative485 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatus pursuant to a Board-conducted electionamong employees of Campus Housekeeping inthe appropriate unit.WE WILl. NOT act as the exclusive collec-tive-bargaining representative of the cleaningservices employees of Campus Housekeeping,Inc., who are employed at the campus ofWagner College, unless and until we havebeen certified by the Board as such representa-tive.WE WII.L NOT cause or attempt to causeCampus Housekeeping, Inc., to discriminateagainst employees in violation of Section8(a)(3) of the Act by entering into or maintain-ing any agreement with it which requires, as acondition of employment, membership in ourorganization, or in any like or related mannercause or attempt to cause Campus Housekeep-ing to discriminate against any employee inviolation of Section 8(a)(3) of the Act.WE WILL jointly and severally with CampusHousekeeping, Inc., reimburse those of its em-ployees for moneys deducted from their earn-ings since July 1, 1979, for initiation fees, dues,assessments, or other obligations of member-ship in our organization, with interest.LOCAt. 796 AMALGAMATED WORK-ERS UNION OF AMERICADECISIONSTATEMENT OF THE CASEJAMES F. MORTON, Administrative Law Judge: Thecase was heard by me on March 31, 1980, in Brooklyn,New York. The consolidated complaint alleges thatCampus Housekeeping, Inc. (herein called RespondentEmployer), signed a renewal contract with Local 796Amalgamated Workers of America (herein called Re-spondent Union) notwithstanding that they knew thatRespondent Union then no longer represented a majorityof the unit employees. It alleges that Respondent Em-ployer and Respondent Union thereby violated Sections8(a)(1), (2), and (3) and 8(b)(1)(A) and (2), respectively,of the National Labor Relations Act, as amended (hereincalled the Act). Both Respondents assert that they werenot aware of any alleged loss of majority status and thatthe General Counsel's witnesses should not be believed.Upon the entire record, including my observation ofthe demeanor of the witnesses and after due considera-tion of the briefs filed by Respondent Employer, and theoral argument by counsel for the General Counsel at thehearing together with her post-hearing memorandum, Imake the following:FINDIINGS OF FACTI. JURISDICTIONAs admitted in the pleadings and based on the stipula-tion received at the hearing, I find that Respondent Em-ployer is a subsidiary of Richmond Cleaning Co., Inc.,and that it is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act. Ifurther find that Respondent Union is a labor organiza-tion within the meaning of Section 2(5) of the Act.II. IHE ALI.LEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent Union, for over 5 years, has representedthe employees of Respondent Employer who performcleaning, waxing, and other janitorial services at thecampus of Wagner College located in Staten Island, NewYork. In the spring of 1979, there were about 24 employ-ees in the unit it represented there. All dates hereafterare in 1979. On April 19, the president of RespondentUnion, Milton Linden, wrote Respondent Employer ofits intention to negotiate modifications to the terms ofthe then current contract for that unit of employees.That contract was scheduled to expire on June 30. OnMay 23, Respondent Union presented to RespondentEmployer its written demands, which included a 60-cent-per-hour raise as of July 1, 1979, and a 50-cent-per-hourincrease on July 1, 1981. On June 1, Linden wroteGeorge Sargent, Respondent Union's shop steward at theWagner College location, to advise him that he, Linden,had met with the president of Respondent Employer,who offered a 10-cent-per-hour increase which Linden,in his letter, characterized as ridiculous. Linden furtherstated in that letter that he would call a meeting of theunit employees for June 6. He later changed the meetingdate to June 13. The General Counsel's witnesses testi-fied, as set out below, that the unit employees did notwait quietly for him until then.B. The Alleged Loss of Majority StatusThe General Counsel presented two witnesses to sup-port the contention that, before the renewal contract wasexecuted on June 14, the unit employees unanimouslywithdrew their support for Respondent Union in thepresence of Maxine Linwood, Respondent Employer'ssupervisor of its housekeeping department at WagnerCollege. The pleadings establish that she was a Section2(11) supervisor and an agent of Respondent Employer.The General Counsel's first witness, George Sargent,has been and still is the steward for Respondent Union.He testified, on direct examination, as follows. On June7, all of the approximately 24 employees of Respondentwere in Respondent Employer's housekeeping depart-ment office on a coffeebreak and that Linwood, their su-pervisor, was also present. Sargent uses that office asdoes Supervisor Linwood, who has her desk there. Alsolocated in that office are the employees' timeclock andabout 15 chairs. Apparently the room is regularly used toconduct meetings. Sargent told the employees present onJune 7 that he had a petition for them to sign "to vote486 CAMPUS HOUSEKEEPING. INC(Respondent Union) out," and that all signed it at Super-visor Linwood's desk. The petition consisted of a longsheet of paper with the date. "6/7/79" written on italong with the notice "Local 690, AWVA,"' and 23 sig-natures listed under a column headed by the notation,"NAME." Sargent stated that he then went to the re-gional office of the National Labor Relations Board tofile that "petition," presumably in support of a petition todecertify Respondent Union and was advised there by aBoard agent that the "petition" had nothing on it to indi-cate why the employees signed it. The petition was re-turned to him, along with a note setting forth appropri-ate decertification language. Sargent stated that he pre-pared a new petition along the lines suggested by theBoard agent, and on June 8 he took it around to the em-ployees at their work stations. A total of 23 signed it.2Sargent further testified on direct examination that heobtained authorization cards from a representative ofLocal 32B 32J Service Employees International Union,AFL CIO, on June 12 and that most of the employeessigned these cards on June 13 at Supervisor Linwood'sdesk during a coffeebreak, while she was there. Cardsfor Local 32 dated June 13 and signed by 18 employeeswere received in evidence.According to Sargent, Respondent Union's president,Linden, arrived at the office about 3:30 p.m. on June 13,to conduct the meeting previously scheduled for thatday. He said that Supervisor Linwood sat at her deskwaiting for a ride home. When Linden told the assem-bled employees that Respondent Employer offered"about 7-1/2 cents," the employees talked among them-selves and said that they would not work for 7-1/2 cents.Sargent said that the meeting "was confusing." He thenasked the employees to "show them exactly how youfeel" and that "all those that don't want Local 796, justraise your hand." All did so and said they "would like tohave 32B." He quoted Linden as saying that it does notmatter what union they have, and that the only way theyare going to get something is to go on strike. The em-ployees responded that they "don't want no strike."Linden told them they were fools, and the employeesleft.A few days later as further recounted by Sargent,Charles O'Bourke, Respondent Employer's operationsmanager, showed him a new contract which was signedon June 14, and which provided for six 7-1/2-cent-an-hour raises over a 3-year period beginning July 1979.That contract incorporated the union-security and dues-checkoff provisions of the then current contract.On cross-examination, Sargent acknowledged that hisprehearing affidavit made no reference to Linwood asbeing present during the meeting on June 7. The affida-vit also recites that Sargent told the employees on June 6that he would have a petition for them to sign on June 7to vote Local 796 out. Sargent further conceded that hisaffidavit related that he called everyone into the officei The parties stipulated that Respondent Union had previously beenknown as Local 690, Amalgamated Workers Union of America2 On June 13. Sargent riled a petition in Case 29-RD 319 apparentlyusing the signatures on the June 8 petition to support it. A copy of thepetition was received by Respondent Employer on June 20 On July 6,Region 29 dismissed the petition as untimely filed.on June 8 to have them sign the second petition, but heinsisted at the hearing that he had in fact gone around tothe employees on June 8 while they were working tohave them sign it. He also stated on cross-examinationthat, on June 13, there was a discussion about a strikevote.The General Counsel's second witness, Eva Aragona,was an employee who was present at the meetings re-ferred to in Sargent's testimony. She essentially corrobo-rated his accounts of the events of June 6, 7, and 13. Shefurther testified that when she and other employees werefilling out Local 32B cards on June 13, they asked Su-pervisor Linwood for information, "like a date" eachbegan to work for Respondent Employer. Aragona saidthat a number of the employees who are "Spanish," anddid not understand the cards, asked for help. She statedthat Supervisor Linwood got information for them, andalso for herself, Aragona, from her files.The Local 32B authorization cards received in evi-dence, and which were signed by Aragona and otheremployees on June 13 contain no inquiry as to an em-ployee's starting date of employment. I note that some ofthe employees listed Campus Housekeeping, Inc., as theiremployer, one simply put the word "Housekeeping" onthat line, others wrote "Richmond Cleaners" (apparentlya reference to Respondent Employer's parent company)and one put down the name of a street. Two of the em-ployees on the line alongside the question, "Where Em-ployed"-wrote dates, e.g., "10-18-76" which werecrossed out and alongside the words "Wagner College"appear. Other data noted on the cards by the employeeswere social security numbers, zip codes, and telephonenumbers.Respondent Employer called Supervisor Linwood andits operations manager as witnesses. Supervisor Linwoodresponded "No" to a series of questions as to whethershe ever heard any employees complain about Local 796or mention Local 32B, or state that they wanted to getrid of Respondent Union. She also testified that at themeeting on the afternoon of June 13, she heard severalemployees complaining that they never get anythingthey ask for. Supervisor Linwood stated that she toldthem to shut up and to, in effect, address their commentsto Respondent Union's president. Supervisor Linwoodstated that she left the meeting at that point and stood inthe hallway outside, but had no discussions with any ofthe employees as they passed her in the hallway afterthey later left the meeting.Charles O'Bourke, Respondent Employer's operationmanager, testified that when he reached agreement onJune 14 with Respondent Union for a renewal contract,he had not heard anything about any of the unit employ-ees wanting to get rid of Respondent Union, or of anyinterest on their part in being represented by Local 32B-32J of the Service Employees International Union,AFL-CIO.Respondent Union's only witness was its president,Linden. He testified that none of the employees indicatedto him at the June 13 meeting that they did not wish tobe represented any longer by his Union. He said he toldthem that Respondent Employer's wage offer was ridicu-487 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlous, and called for a strike vote. He testified that heasked those in favor of a strike to raise their hands, butno one did. He told them they were fools.As noted above, Linden signed a 3-year contract withRespondent Employer on the following day, June 14.C. Analysis1. The basic credibility issuesIn its brief, Respondent Employer urges that the Gen-eral Counsel's witnesses should be discredited as to theirassertions that its supervisor, Linwood, was presentduring meetings at which the employees signed petitionsto "vote out" Respondent Union, signed cards to substi-tute Local 32B as their bargaining representative, or indi-cated to Respondent Union's president their desire tooust it as their bargaining agent. It argues in its brief thatthe testimony of the General Counsel's principal witnessis unworthy of belief on the ground that he gave contra-dictory accounts of the June 7 meeting. In essence, Sar-gent testified that he told the employees on June 6 and 7that he wanted them to sign a petition to get rid of Re-spondent Union. Respondent Employer's counsel thenhad Sargent concede the obvious, that it was not neces-sary for Sargent to repeat on the 7th, his request on the6th that they sign the petition as they already knew(from the discussion on the 6th) why he wanted them tosign the petition. Respondent contends that by, in effect,making this concession, Sargent contradicted his testimo-ny given on direct examination that he asked his cowork-ers on June 7 to sign the petition. I find no merit to thisview. The fact that there is no reference in his affidavitto the presence of Supervisor Linwood on June 7, speaksmore to the investigative techniques of the Board agentthan to Sargent's veracity. Respondent Employer furtherwould have me reject Aragona's testimony on theground that she said Linwood furnished the employeeswith information needed to fill out the Local 32B cards,such as dates they started employment. Respondent Em-ployer notes that the Local 32B cards do not requeststarting dates of employment and it therefore brandsAragona's testimony as a total fabrication. I disagree. Myexamination of the Local 32B cards indicates that Ara-gona's account should be accepted. It is obvious thatmost of the employees were aided in filling out therecards, and at least two of them had initially filled inwhat looked like starting dates of employment.I reject Supervisor Linwood's denials that'she wasever made aware of the employees' desire to be rid ofRespondent Union. She said at one point she never heardany complaints by them about Respondent Union; later,she said she told several employees while RespondentUnion's president talked to them to shut up when theywere complaining among themselves that they never getanything they ask for. I find incredible Supervisor Lin-wood's denial that she knew anything about employeessigning Local 32B cards. On June 13, 18 employeessigned such cards. No one disputes that. Supervisor Lin-wood's own account discloses that her office is used forRespondent Union's meetings, and that she was presentfor at least one of them. I also reject Linden's testimonythat, on June 13, the employees indicated only that theydid not want to go on strike and that he did not learnuntil a week afterwards that the employees had signedLocal 32B cards on June 13. His own testimony showsthat there was bitter antagonism between himself and theemployees. He called them "fools." He just finished tell-ing them that Respondent Employer offered a 7-1/2-cent-per-hour raise instead of the 60-cent-per-hour raisethey had sought. They already had shown him that theywere not willing to support a strike by RespondentUnion. Linden's testimony would suggest that the em-ployees somehow overlooked telling him of their dissatis-faction with Respondent Union as earlier evidenced bythe June 7 and 8 petitions and the Local 32B cards. Ifind that they did not fail to bring that matter to Lin-den's attention on June 13. They most certainly did, asSargent and Aragona testified, and Supervisor Linwoodheard it all that day. I credit the accounts of Sargent andAragona and not the denials of Linwood and Linden.2. The applicable principles of lawIt is now clear that an employer and a union violatethe Act if they sign a renewal contract when the unionhas lost its majority and the employer has knowledge ofthis.3Based on the credited testimony of Sargent andAragona, I find that Respondent Employer and Re-spondent Union signed a renewal contract on June 14notwithstanding that Respondent Union was then nolonger the representative of a majority of the unit em-ployees and notwithstanding that Respondent Employerand Respondent Union were fully aware of this.CONCLUSIONS OF LAWI. By signing a renewal contract on June 14, whichcontains a union-security clause and notwithstanding thatRespondent Union at that time had lost its majoritystatus among the unit of cleaning service employees em-ployed by Respondent Employer at the Wagner Collegecampus in Staten Island, New York, and although Re-spondent Employer and Respondent Union were awarethen that the majority of these employees no longerwished to be represented by Respondent Union, Re-spondent Employer and Respondent Union violated Sec-tions 8(a)(1), (2), and (3) and 8(b)(1)(A) and (2) of theAct, respectively.2. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYI recommend that Respondent Employer be ordered towithdraw recognition from Respondent Union as the col-lective-bargaining representative of the unit of employeesdescribed above, and that Respondent Union be orderedto cease acting as such representative unless and untilRespondent Union shall have demonstrated its majoritystatus pursuant to a Board-conducted election among theemployees in that unit. I also recommend that Respond-ent Employer be ordered to cease giving effect to, and3 Clark Equipment Company, 234 NLRB 935, 937 (1978), and casescited therein at fn 2 See also Presbyterian Community Hospitral, 230NLRB 599 (1977), and Andersen Pharmacy. e al., 187 NLRB 301 (1970)488 CAMPUS HOUSEKEEPING, INC.that Respondent Union be ordered to cease seeking toenforce, their collective-bargaining agreement of June 14or any succeeding agreement, modification or renewal ofthat agreement. However, nothing contained herein shallbe construed as requiring Respondent Employer to aban-don or vary any wage, hour, seniority, or other substan-tive terms of employment which it may have establishedin the performance of that agreement.I recommend further that both Respondents be re-quired jointly and severally to reimburse those employ-ees with the moneys deducted since July 1, 1979, fromtheir earnings as union dues pursuant to the checkoffprovisions of their renewal collective-bargaining agree-ment, and with interest thereon in accordance with theBoard's decision in F. W. Woolworth Company, 90 NLRB289 (1950), Isis Plumbing & Heating Co., 138 NLRB 716(1962), and Florida Steel Corporation, 231 NLRB 651(1977).Upon the foregoing findings of fact and conclusions oflaw, upon the enitre record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER4The Respondent, Campus Housekeeping, Inc., StatenIsland, New York, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Recognizing Local 796 Amalgamated WorkersUnion of America, as the exclusive representative of itscleaning service employees at the campus of WagnerCollege in Staten Island, New York, for the purpose ofdealing with Campus Housekeeping, Inc., concerninggrievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment, unlessand until Local 796 shall have demonstrated its exclusivemajority status pursuant to a Board-conducted electionamong those employees.(b) Giving effect to the collective-bargaining agree-ment, dated June 14, 1979, between Respondents or toany extension, renewal, or modification thereof; pro-vided, however, that nothing herein shall be deemed torequire Respondent Employer to vary or abandon anywage, hour, seniority, or other substantive term of em-ployment established under such agreement.(c) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights guaranteed in Section 7 of the Act, except tothe extent that such rights may be affected by an agree-ment requiring membership in a labor organization as acondition of employment as authorized in Section 8(a)(3)of the Act.2. Take the following affirmative action which isdeemed to effectuate the policies of the Act:(a) Withdraw and withhold all recognition from Local796 Amalgamated Workers Union of America, as the ex-' In the event no exceptions are filed as provided by Sec. 10246 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended order herein shall, as provided inSec 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and order, and all objections theretoshall be deemed waived for all purposesclusive bargaining representative of those employees forthe purpose of dealing with Campus Housekeeping, Inc.,concerning grievances, labor disputes, wages, rates ofpay, hours of employment, or other conditions of em-ployment, unless and until the said labor organizationshall have demonstrated its exclusive majority status pur-suant to a Board-conducted election among those em-ployees.(b) Post at its office at the Wagner College Campus,copies of the attached notice marked "Appendix A."5Copies of such notice, to be furnished by the RegionalDirector for Region 29, shall, after being duly signed byits authorized representative, be posted by RespondentEmployer immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toits employees are customarily posted. Reasonable stepsshall be taken by Respondent Employer to insure thatsuch notices are not altered, defaced, or covered by anyother material.(c) Post at the same places and under the same condi-tions as set forth in (b) above, and as soon as they areforwarded by the Regional Director, copies of Respond-ent Union's notice herein marked "Appendix B."B. The Respondent Local 796, Amalgamated WorkersUnion of America, its officers, agents, representatives,successors, and assigns, shall:1. Cease and desist from:(a) Acting as the exclusive bargaining representative ofthe cleaning service employees of Campus Housekeep-ing, Inc., employed at the campus of Wagner College inStaten Island, New York, for the purpose of dealing withCampus Housekeeping, Inc., concerning grievances,labor disputes, wages, rates of pay, hours of employment,or other conditions of employment, unless and untilLocal 796 shall have demonstrated its exclusive majoritystatus pursuant to a Board-conducted election amongthose employees.(b) Causing, or attempting to cause, Respondent Em-ployer to discriminate against employees in violation ofSection 8(a)(3) of the Act by entering into, or maintain-ing, any agreement with Respondent Employer whichrequires, as a condition of employment, membership inRespondent Union, or in any like or related mannercausing, or attempting to cause, Respondent Employer todiscriminate against any employee in violation of Section8(a)(3) of the Act.(c) In any like or related manner restraining or coerc-ing the employees of Campus Housekeeping, Inc., in theexercise of their rights guaranteed in Section 7 of theAct, except to the extent that such rights may be affect-ed by an agreement requiring membership in a labor or-ganization as a condition of employment as authorized inSection 8(a)(3) of the Act:2. Take the following affirmative action which it isdeemed will effectuate the policies of the Act:I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notlice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the Natiotnal Labor Relations Board "489 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Post at its offices and meeting hall in RichmondHills, New York, copies of the attached notice marked"Appendix B."6Copies of said notice, to be furnished bythe Regional Director for Region 29, shall, after beingsigned by Respondent Union's representative, be postedby it immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shallbe taken by Respondent Union to insure that said noticesare not altered, defaced, or covered by any other materi-al.6 The provisions of f. 5 also apply o Appendix B(b) Mail to the said Regional Director signed copies ofAppendix B for posting by Respondent Employer at itsoffice on the campus of Wagner College, as providedabove. Copies of said notice, to be furnished by the saidrepresentative, be forthwith returned to the Regional Di-rector for disposition by him.(c) Both Respondents shall be ordered to:1. Jointly and severally reimburse those employees forall moneys deducted since July 1, 1979, from their wagespursuant to the checkoff provisions of the contract cov-ering them, together with interest theron as set forth inthe section entitled, "The Remedy."2. Notify the Regional Director for Region 29, in writ-ing, within 20 days from the date of this Order, as towhat steps they have taken to comply therewith.490